Citation Nr: 0009528	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-12 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1977 and from September 1979 to July 1986.  He died in 
September 1997.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's death certificate indicates that he died in on 
September 1, 1997, at the age of 49 of cirrhosis of the liver 
due to a bleeding disorder secondary to cirrhosis of the 
liver.  The death certificate shows that at the time of death 
the veteran was an inpatient at the Aleda E. Lutz VA Medical 
Center (VAMC) in Saginaw, Michigan.  Upon review, the Board 
notes that medical records from the Saginaw VAMC are not 
associated with the claims file.  

In light of the above, inasmuch as VA is on notice of the 
existence of potentially applicable VA treatment records, an 
attempt must be made to secure these records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that the 
Board is on constructive notice of all documents which are in 
the custody and control of VA); Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992).

That notwithstanding, VA has an obligation under 38 U.S.C.A. 
§ 5103(a) to advise the appellant of the evidence necessary 
to complete her application for VA benefits.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, the appellant is hereby 
notified that preliminary review indicates that the 
"evidence necessary to the complete application" is 
competent medical evidence indicating that the cause of the 
veteran's death is related to his military service or his 
service-connected paranoid schizophrenia.  Once the 
development is completed, the record must again be reviewed 
to determine whether the appellant's claim is ultimately 
well-grounded.  Accordingly, the appellant is advised that, 
unless the development directed herein coincidentally 
provides evidence on the theories of entitlement to service 
connection for the cause of the veteran death, she still 
remains under an obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran subsequent to 
service, and particularly any medical 
treatment rendered to the veteran during 
the period immediately preceding his 
death.  After obtaining the necessary 
authorization, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This request should include complete 
medical records from the Aleda E. Lutz 
VAMC in Saginaw, Michigan.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  With the additional information 
procured pursuant to paragraph number 1, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented a well-
grounded claim.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the  appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




